Citation Nr: 0703062	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1995 to 
June 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
pertinent part denying entitlement to service connection for 
migraine headaches and residuals of right inguinal hernia.

The veteran had also perfected appeals of claims for higher 
initial ratings for service-connected retropatellar pain 
syndrome of the right and left knees.  However, in both her 
July 2004 notice of disagreement and her April 2005 
substantive appeal the veteran emphasized that the basis of 
her appeal of these two claims was her belief that they each 
warranted a 10 percent evaluation.  The RO, by a November 
2005 rating action, granted a 10 percent evaluation for each 
of these two knee disorders, and noted that this constituted 
a complete grant of the veteran's appealed claim as to each 
of these knee disorders.  Indeed, as the November 2005 
decision was a full grant of benefits requested for both knee 
claims, there is no longer a case in controversy for review 
by the Board as to these issues.

By an August 2004 submission the veteran timely requested 
Decision Review Officer (DRO) review of her claim being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in a supplemental statement of the case in November 2005. 


FINDINGS OF FACT

1.  The medical evidence supports a finding that current 
migraine headaches originated in service.  

2.  The medical evidence does not show that residuals of 
right inguinal hernia originated in service or are causally 
related to service.  




CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Residuals of right inguinal hernia were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter to develop the appellant's claims in December 
2003, the appellant was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate her claims 
for service connection for migraine headaches and residuals 
of right inguinal hernia.  The VCAA letter informed of the 
bases of review and the requirements to sustain the claims.  
Also by the VCAA letter, the appellant was requested to 
submit evidence in her possession, in furtherance of her 
claims.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter requested that the appellant inform the RO of 
any VA and private medical sources of evidence pertinent to 
her claims, and provide necessary authorization to obtain 
those records.  Records were sought from indicated sources.  
The appellant informed of and provided authorization to 
obtain records from four private medical sources,  and 
indicated records were requested from these sources.  All 
records received were associated with the claims folder, and 
the appellant was informed of the records received by the 
appealed rating action as well as by the February 2005 
statement of the case and November 2005 supplemental 
statement of the case.  There is no indication that indicated 
evidence was not received.  

The Board acknowledges that the statement of the case and 
supplemental statements of the case are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because de novo review of the appealed 
claims was undertaken, including consideration of the matter 
based on all appropriate criteria for the claims.  38 C.F.R. 
§§ 3.303, 3.304(b), 3.306; see Mayfield, supra. 

The appellant addressed the appealed claims by submitted 
written statements.  By a VA Form 9 submitted in April 2005, 
she requested a Travel Board hearing to address her claims.  
However, she withdrew that request by a signed statement 
received in May 2006.  She has not made a further request to 
address her appealed claims, and there is no indication that 
she desires to address her appealed claims further or that 
such a desire remains unfulfilled.  

The appellant was also afforded VA examinations in April 2004 
to address her appealed claims.  Accordingly, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claims under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the effective date to be 
assigned, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claims for 
service connection for migraine headaches and residuals of 
right inguinal hernia here adjudicated are being denied, any 
issues such as effective date are moot.

II.  Service Connection Claims 

Under to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Lay persons are not competent 
to offer medical opinions; where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

II.  a.  Claim for Service Connection for Migraine Headaches

The veteran's claim for service connection for migraine 
headaches is based on her contention that she began to 
experience migraine headaches prior to separation from 
service.  In support of her claim, records were obtained from 
Atlanta Cardiology and Primary Care, P.C., showing treatment 
in March 2002 for assessed migraine headache.  That record 
noted a past medical history of migraine for the prior three 
years, which would imply migraine headaches since March 1999.  

The veteran's service medical records do not reflect any 
complaint, finding, treatment, or diagnosis of migraine 
headaches.  However, there is no separation physical 
examination included in the folder.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The postservice medical records 
include a CT scan done in August 2000 for migraine and the 
March 2002 treatment record, which reflects a 3 year history 
of migraines.  

The veteran was afforded a VA neurological examination in 
April 2004 to address her migraines.  She reported headaches, 
beginning in 1996, which she were self treated with some 
success.  The examiner noted her description of the headaches 
she had in service.  The examiner noted that, while she had 
no record of treatment in her service medical records, that 
she was diagnosed with common migraine in 2002, at which time 
a 3 year history of migraines was noted.  He concluded that 
it was "as likely as not" that her headaches were caused by 
or the result of her military service.  While the history 
recorded in 2002 would imply that the headaches did not begin 
prior to March 1999, the VA examiner found the veteran's 
description of her symptoms in service to be credible as 
episodes consistent with migraine headaches.  Further the CT 
scan in August 2000 reflects that migraines were the 
diagnosis at that time.  

While there is no clear diagnosis of migraines in service, it 
must be noted that the separation examination is not of 
record, which heightens the VA's duty to assist the veteran.  
Moreover, while the veteran is not competent to render a 
diagnosis with regard to her headaches, she is competent to 
testify that she had headaches during service.  The fact that 
the neurological examiner found her description to be 
credible must be considered in her favor.  Accordingly, with 
the resolution of reasonable doubt in the veteran's favor, 
the claim for service connection for migraines must be 
granted.  To this extent, the appeal is allowed.  



II.  b.  Claim for Service Connection for Residuals of Right 
Inguinal Hernia 

The veteran bases her claim for service connection for 
residuals of right inguinal hernia on her allegation for 
treatment for this disorder in service, though the disorder 
was not then diagnosed as a hernia.  Rather, she contends 
that in service treatment for a right inguinal hernia was 
mischaracterized as a mass or stomach condition.  Review of 
the service medical records reveals that the veteran was 
treated for uterine fibroids.  There is no indication in 
service medical records that a hernia was complained-of or 
noted or treated or misdiagnosed.  Rather, upon VA abdominal 
examination in April 2004, the examiner noted that obtained 
private medical records showed diagnosis with right inguinal 
hernia in 1999 with surgical treatment for the condition in 
April 1999.  The VA examiner opined that the veteran's 
uterine fibroids were unrelated to her hernia.  The VA 
examiner also noted that there was no evidence of diagnosis 
of hernia in service.  The VA examiner accordingly concluded 
that it "was not likely" that there was any causal 
relationship between service and the veteran's right inguinal 
hernia treated in April 1999.  

Accordingly, with the VA medical opinion evidence against any 
causal link to service, and in the absence of any cognizable 
(medical) evidence favoring a causal link to service, the 
Board must conclude that the preponderance of the evidence is 
against a causal link between the veteran's period of service 
and her residuals of right inguinal hernia.  The veteran's 
statements, as lay statements, are not cognizable to address 
the medical questions of the presence of a right inguinal 
hernia in service or of a causal link between service and 
current residuals of right inguinal hernia.  Espiritu.  

Hence, absent cognizable evidence of right inguinal either in 
service or causally related to service, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a right inguinal hernia.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for migraine headaches is granted. 

Service connection for residuals of right inguinal hernia is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


